      Case 1:19-cv-00284-ENV-LB Document 66 Filed 07/20/20 Page 1 of 2 PageID #: 341


                                          CERTAIN & ZILBERG, PLLC
                                           488 MADISON Avenue, 20th Floor
                                              New York, New York 10022
                                                   TEL. 212.687.7800
                                                   FAX 212.687.7801

Writer’s Extension: x225
Writer’s Email: gcertain@certainlaw.com


                                                            July 20, 2020
     VIA ECF
     Honorable Lois Bloom
     United States Magistrate Judge
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

               RE:        Ramaj v. ConAgara Foods et al.
                          Case No.: 1:19-cv-00284-ENV-LB

     Dear Magistrate Judge Lois Bloom:

             I write on behalf of Ms. Bardhe Ramaj, pursuant to the directives of this Court’s Order of May
     15, 2020, and in response to the Defendant’s letter dated July 20, 2020 (ECF Document 65), sans
     issues previously resolved by this Court, but which are nonetheless recounted by Defendant at some
     length.

             Through no fault of the parties, the current COVID-19 pandemic has caused significant delays
     in efforts to complete discovery, i.e. Rule 30(b)(6) depositions of ConAgara’s designees as well as
     expert reports that are expected to rely, in part, on said deposition transcripts. I have discussed with
     ConAgara’s counsel the need to work together to determine what might be a feasible plan to complete
     the depositions without exposing concerned individuals to unnecessary health risks.

            With respect to the Urena case, it should be noted that the recent Urena decision relied on a
     record and issue materially distinct from the facts of the instant case, including the spoliation of the
     accident product and the voluntary withdrawal of manufacturing defect claims, with prejudice.

              In reliance upon the distinguishable Urena decision, Defendant ConAgara now seeks novel
     relief in the form of an interim “showing” in advance of a summary judgment motion in order to
     justify plaintiff’s continued pursuit of her claims, after Defendant already passed on the opportunity
     to move for relief pursuant to Rule 12(b)(6), as they had unsuccessful attempted in Miccio v.
     Conagra Foods, Inc. et al., 224 F.Supp.3d 200 (W.D.N.Y. December 20, 2016) Certainly,
     Defendant ConAgara will have the opportunity to move for summary judgment at the close of
     discovery. However, it would be premature to apply a ‘showing’ litmus test to Plaintiff Ramaj’s
     claims as she actively seeks discovery to support her claims. Plaintiff respectfully requests that the
     Defendant ConAgara’s “showing” request be denied and asks that the parties be directed to confer,
Case 1:19-cv-00284-ENV-LB Document 66 Filed 07/20/20 Page 2 of 2 PageID #: 342


in coordination with all concerned parties and service providers, in a good faith effort to develop a
feasible plan and timetable for the completion of discovery.


                                                     Respectfully submitted,



                                                     Gary Certain, Esq. [GC-7509]


CC:

EMILY A. AMBROSE, ESQ. (admitted pro hac vice)
Blackwell Burke P.A.
Counsel to Defendants ConAgra Foods, Inc.
and Conagra Brands, Inc.
431 South Seventh Street, Suite 2500
Minneapolis MN 55415
Phone: (612) 343-3200
Fax: (612) 343-3205
eambrose@blackwellburke.com

TIMOTHY J. MCHUGH, ESQ.
FRANCIS F. QUINN, ESQ.
Lavin, Cedrone, Graver, Boyd & DiSipio
Counsel to Defendants ConAgra Foods, Inc.
and Conagra Brands, Inc.
420 Lexington Avenue, Suite 335
New York, New York 10170
Phone: (212) 319-6898
Fax: (212) 319-6932
tmchugh@lavin-law.com
fquinn@lavin-law.com
